PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/802,623
Filing Date: 27 Feb 2020
Appellant(s): Gagne, Curtis, George



__________________
Attorney Lucian Wayne Beavers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 17, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The present invention is a method of controlling domestic hot water (DHW) output temperature in a combination boiler having primary and secondary heat exchangers by a series of steps including determining a DHW flow rate, calculating a required heat output, and controlling an input fan at a fan rate corresponding to a required heat output. Examiner finally rejected the only independent claim, claim 15, for obviousness over Goesling (EP 2,372,260 A2 English machine translation) in view of Baehr (“Heat and Mass Transfer,” a reference book of general application, and in particular, Chapter 1.3 on Heat Exchangers), and further in view Baese (US 6,694,926 B2). In the final rejection of 8/20/21, Examiner applied the Goesling reference to disclose the combination boiler with its primary and secondary heat exchangers. Examiner applied the Baehr reference to teach the determining and calculating steps. Examiner then applied the Baese reference to teach the controlling step.
Examiner will address Appellant’s arguments in the order presented.

i. Baehr does not cure Goesling’s deficiencies regarding the claimed determining a DHW flow rate, calculating a required heat output, and controlling the input fan at a fan rate steps. 
At the bottom of page 5 of the Brief, Appellant argues that the cited references do not teach every feature of the claim. In support thereof, Appellant seems to argue that Baehr does not teach the determining and calculating steps because there would be no need to modify Goesling with Baehr because Goesling already discloses a flow rate sensor 9 to meet the determining step (Brief, p. 7 lines 3 – 5). Appellant further argues there is no articulated reasoning with rational underpinning to provide a basis for a PHOSITA to apply the enthalpy balancing equations of Baehr to the system of Goesling. So, as Examiner understands Appellant’s argument, Baehr is disqualified as a reference because there is no proper reason to modify Goesling with Baehr, and therefore, the claimed combination does not teach the determining and calculating steps. 
In response, Examiner respectfully maintains that it provided a proper rationale to make the claimed combination in paragraph 7 of the final rejection of 8/20/21. The rationale was “It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goesling by adding the DHW flow rate and heat output requirement as taught by Baehr in order to provide the necessary information to input to the heater controller W of Goesling to control its heat generator to produce DHW of a desired temperature and flow rate, since Goesling is silent about how to accomplish that function.” Examiner maintains that this is a proper rationale since, although Goesling discloses feedback control loops in Figs. 2 and 3, the reference does not provide any equations or any other guidance as to how to apply the 
Furthermore, Examiner relies on Baehr for both the determining step and the calculating step, not just the determining step, which is a further reason why Baehr is needed in the combination. There is no requirement that every feature found in a reference be used in a proposed combination of references to support an obviousness rejection, so there is no requirement to rely on the flow sensor of Goesling for the determining step. 
Furthermore, Appellant admits “The Examiner correctly determined that the volumetric flow rate sensor 9 of Goesling is not equivalent to the claimed DHW flow rate determination according to the features of Claim 15.” (Brief, p. 6 lines 25 – 26). Examiner further points out that the claim limitation in claim 15 is “determining a DHW flow rate based on a boiler loop flow rate, a boiler loop temperature differential …” (emphasis added) and not just “determining a DHW flow rate.” Goesling without modification is not capable of meeting the claim limitation. Therefore, modifying Goesling with Baehr is proper, and therefore Goesling as modified by Baehr teaches all the claim limitations except for the controlling step, which is taught by Baese. 

ii.  A PHOSITA would not seek to combine the teachings of Baehr with Goesling to arrive at the claimed features. 
	On pages 8 – 9 of the Brief, Appellant argues that the rationale provided for modifying Goesling with Baehr is improper for the reasons set forth above, in particular because Goesling already has a flow sensor. However, as discussed above and as 
	On pages 9 – 10 of the Brief, Appellant argues the modification of Goesling by Baehr proposed by Examiner, controlling a heat generator to produce DHW of a desired temperature and flow rate, is improper because it is solely grounded in impermissible hindsight. (Brief, p. 9 lines 4 – 5). Further, the reason for the combination is found only in the instant original specification at paragraph [0006]. 
	The rule is “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." MPEP 2145, X, A., citing In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In this case, the reason for the combination takes only into account knowledge which was within the level of ordinary skill in the art at the time of the claimed invention. It is also supported in paragraph [0004] of Goesling: 
	“For the preparation of domestic hot water, a thermostat, a control device and / or other components can be used to specify a target domestic hot water temperature as well as the minimum and maximum permissible outlet temperatures. The amount of a heat request made to the heat generator to achieve the domestic hot water target temperature results from the potable water volume flow, the temperature of the cold drinking water entering the secondary heat exchanger (inlet temperature), the target 

iii. The proposed modification of Goesling with the teaching of Bahr would improperly fundamentally alter operation of Goesling. 
	On pages 10 – 11 of the Brief, Appellant argues modifying Goesling with Baehr would change the principle of operation of Goesling because Goesling uses a volumetric flow rate sensor and Baehr teaches the use of sensor measurements to determine a DHW flow rate. 
The rule is that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP 2143.01, VI, citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). The invention in Ratti required that a component is resilient, the primary reference disclosed a component that was stiff, and a teaching reference that modified the primary reference was used to teach that it was resilient. The court found this was improper because it involved a change in the basic principle under which the primary reference was designed to operate, the principle being stiffness versus resiliency. Id. 
	The present situation is distinguishable in several respects. First, Appellant has not identified which principle of operation is allegedly being changed. Both references are in the field of boilers with heat exchangers and the principle of operation is heat 

iv. The teachings of Baese fail to cure the deficiencies of Goesling in related to the claimed input fan and controlling the input fan at a fan rate corresponding to the calculated required fan output. 
	On page 12 of the Brief, Appellant argues the teachings of Baese are not directly applicable to the claimed features, as Baese teaches controlling burner output based on a measured outlet temperature of water flow that is directly heated by the burner, instead of DHW flow through a secondary heat exchanger. 
	In response, Examiner notes that although the apparatus shown in Baese is different from that shown in the present invention or Goesling, Baese teaches the method of “controlling the input fan at a fan rate corresponding to the required heat output” as required in claim 15. 
	Appellant makes a reference on page 14 of the Brief to Examiner’s Response to Arguments on page 9 of the final rejection that Baese does not have to teach all of the claim limitations since the rejection is based on a combination of references. Appellant emphasizes that it is making the distinction between direct versus indirect temperature measurements. In response, Examiner maintains that the combination with Baese is proper because it teaches “controlling the input fan at a fan rate corresponding to the required heat output” and that the teaching of Baese is applicable whether it is related to 
	Appellant further argues Baese does not teach circulating the required heat output in the claimed manner on page 14 lines 13 – 14. Examiner disagrees that this is a claimed requirement since Baese is relied upon only to teach the controlling step, and not the circulating loops. 
	At the end of page 14, Appellant alleges dependent claims 16 – 20 should be allowable for their dependence on claim 15. Likewise, Examiner relies on claim 15 for their disposition. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762
                                                                                                                                                                                                        /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.